                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

BENCHMARK ELECTRICAL
SOLUTIONS, INC.,

              Plaintiff,

v.                                                         No. CV 18-436 MV/CG

NATIONAL SPECIALTY
INSURANCE COMPANY, et al.,

              Defendants.

                           ORDER GRANTING MOTION TO EXTEND
                           DEADLINE TO FILE MOTION TO COMPEL

       THIS MATTER is before the Court on Plaintiff Benchmark Electrical Solutions,

Inc.’s Motion to Extend Deadline to Seek Order Compelling Discovery (the “Motion”),

(Doc. 63), filed October 22, 2019. In the Motion, Plaintiff explains that the parties have

been working to resolve discovery disputes arising from Plaintiff’s interrogatory requests

and requests for production. (Doc. 63 at 1). As a result, Plaintiff requests a 15-day

extension to file a motion to compel discovery, allowing the parties additional time to

resolve their discovery disputes without the need for the Court’s intervention. Id. at 2.

The Court, noting the Motion is unopposed, finds the Motion shall be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff may have until November 6, 2019,

to file a Rule 37 Motion to Compel Discovery with respect to the September 30, 2019,

discovery dispute.

     IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
